Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-18 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Applications No.16/583,652; 16/586,860; 16/576,864; 16/583,666; 16/577,730; 16/575,967; 16/578,226; 16/578,253 in view of WO 2019/103130.  One of ordinary skill in the art would have recognized that applying the known technique of Kim would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kim to the teachings of double patenting copending applications would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying a wearable sensor identifying specific chemicals, including benzothiazole to prior arts teaching acquiring biogas information and determining stress based on that biogas information would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system capable of guiding users towards better health management. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-3, 11, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 7-10 of copending Applications No. 16/586,823; 16/577,849; 16/578,249; 16/583,317; 16/578,242 in view of WO 2019/103130.  One of ordinary skill in the art would have recognized that applying the known technique of Kim would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kim to the teachings of double patenting copending applications would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying a wearable sensor identifying specific chemicals, including benzothiazole to prior arts teaching acquiring biogas information and determining stress based on that biogas information would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system capable of guiding users towards better health management. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patents No. 11,109,786; 11,090,010; 11,083,417; 11,058,353; 11,090,000 in view of WO 2019/103130.  One of ordinary skill in the art would have recognized that applying the known technique of Kim would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kim to the teachings of double patenting copending applications would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying a wearable sensor identifying specific chemicals, including benzothiazole to prior arts 
Claims 1-3, 11, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 7-10  of U.S. Patents No. U.S. Patents No. 10,905,367; 11,058,365; 10,973,450; 11,114,201; 11,058,362; 11,090,009; 11,114,202; 11,058,364; 11,058,363 in view of WO 2019/103130.  One of ordinary skill in the art would have recognized that applying the known technique of Kim would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kim to the teachings of double patenting copending applications would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying a wearable sensor identifying specific chemicals, including benzothiazole to prior arts teaching acquiring biogas information and determining stress based on that biogas information would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system capable of guiding users towards better health management.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-12, 15-18), machine (claims 13-14).  Accordingly, claims 1-18 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims  includes limitations that recite at least one abstract idea. 
Claim 1 & Claim 15
A method for providing information in an information processing system, the method comprising:
-acquiring, via a network, biological gas information representing a concentration of hexadecane of a user detected with a sensor including a detector for detecting hexadecane released from a skin surface of the user and a controller configured to control said detector;
-obtaining reference information representing an upper limit of a normal range of the concentration of hexadecane per unit period of time, using a memory storing the reference information representing the upper limit of the normal range; and
outputting information related to stress of the user to an information terminal after it is determined that a frequency with which the concentration of the hexadecane of the user per unit period of time is more than the upper limit of the normal range tends to increase, based on the biological gas information acquired in a pregnancy period of the user.
Claim 13
An information processing system comprising: 
-a server device; 
-a sensor that includes a detector to detect hexadacane discharged from a skin surface of a user and a controller configured to control said detector; and 
-an information terminal, 
-wherein the server device is configured to: 
-acquire biological gas information presenting a concentration of hexadecane of the user acquired by the sensor, 
-obtain reference information representing an upper limit of a normal range of the concentration of hexadecane per unit period of time, using a memory storing the reference information representing the upper limit of the normal range, and 
-output information related to stress of the user to the information terminal after it is determined that a frequency that the concentration of hexadecane of the user per the unit period of time is more than the upper limit of the normal range tends to increase, based on the biological gas information acquired in a pregnancy period of the user, and 
-wherein the information terminal displays the information related to stress of the user on the display of the information terminal.
Claim 14

-a display operatively connected to a server device, 
-wherein the server device is configured to: 
-acquire biological gas information presenting a concentration of hexadecane of a user acquired by a sensor including a detector that detects hexadecane discharged from a skin surface of the user and a controller configured to control said detector, 
-obtain reference information representing an upper limit of a normal range of the concentration of hexadecane per unit period of time, using a memory storing the reference information representing the upper limit of the normal range, and 
-output information related to stress of the user to the information terminal after it is determined that a frequency that the concentration of hexadecane of the user per the unit period of time is more than the upper limit of the normal range tends to increase, based on the biological gas information acquired in a pregnancy period of the user, and 
-wherein the display displays the information related to stress of the user on the display of the information terminal.
	Examiner states submits that the foregoing underlined limitations constitute: “mental process” because determining the stress of a user by comparing the hexadecane information to the reference information can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond

meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1 & Claim 15
A method for providing information in an information processing system, the method comprising:
-acquiring (extra-solution activity, see MPEP 2106.05(g)), via a network (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), biological gas information representing a concentration of hexadecane of a user detected with a sensor including a detector for detecting hexadecane released from a skin surface of the user (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) and a controller configured to control said detector (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f));
-obtaining reference information representing an upper limit of a normal range of the concentration of hexadecane per unit period of time, using a memory storing the reference information representing the upper limit of the normal range (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)); and
outputting information related to stress of the user to an information terminal (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) after it is determined that a frequency with which the concentration of the hexadecane of the user per unit period of time is more than the upper limit of the normal range tends to increase, based on the biological gas information acquired in a pregnancy period of the user.
Claim 13
An information processing system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) comprising: 
-a server device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)); 
-a sensor that includes a detector to detect hexadecane discharged from a skin surface of a user and a controller configured to control said detector (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)); and 
-an information terminal (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), 
-wherein the server device is configured to: 
-acquire biological gas information presenting a concentration of hexadecane of the user acquired by the sensor that (extra-solution activity, see MPEP 2106.05(g)), 
-obtain reference information representing an upper limit of a normal range of the concentration of hexadecane per unit period of time, using a memory storing the reference information representing the upper limit of the normal range (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), and 
output information related to stress of the user to the information terminal (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) after it is determined that a frequency that the concentration of hexadecane of the user per the unit period of time is more than the upper limit of the normal range tends to increase, based on the biological gas information acquired in a pregnancy period of the user, and 
-wherein the information terminal displays the information related to stress of the user on the display of the information terminal (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)).
Claim 14
An information terminal (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) comprising: 
-a display operatively connected to a server device (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), 
-wherein the server device is configured to (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)): 
-acquire biological gas information presenting a concentration of hexadecane of a user acquired by a sensor including a detector that detects hexadecane discharged from a skin surface of the user and a controller configured to control said detector (extra-solution activity, see MPEP 2106.05(g)), 
-obtain reference information representing an upper limit of a normal range of the concentration of hexadecane per unit period of time, using a memory storing the reference information representing the upper limit of the normal range (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), and 
output information related to stress of the user to the information terminal (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) after it is determined that a frequency that the concentration of hexadecane of the user per the unit period of time is more than the upper limit of the normal range tends to increase, based on the biological gas information acquired in a pregnancy period of the user, and 
-wherein the display displays the information related to stress of the user on the display of the information terminal (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the

Claims 2, 3: The claims specify the information being used, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 4: The claim specifies if not exceeding the upper limit to not output the information, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 5, 6, 7, 16: The claims define the information terminal, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 7: The claim specifies acquiring and outputting address information on the counseling business operator from memory, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 8: The claim specifies the information output on the display information to accept contact information, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 9, 17: The claims specify the information being used to call a user’s attention, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 10, 17-18: The claims specify the stress is more than the predetermined normal range, which does no more than generally link use of the abstract idea to a particular 
Claim 11: The claim specifies the sensor is built into the device to be worn which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 12: The claim specifies the information system configured to acquire user ID and output information with the user ID, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as acquiring via a network, outputting information related to stress, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); obtaining reference information, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 7-8, 12, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 7 (acquire address and output the address information), 8 (user selecting to accept contact information), 12 (acquire and output user ID information), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 2 (information based on information acquired in the predetermined period) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-18

Response to Arguments
Priority under 35 U.S.C. 119
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification amended on 1/12/2022 overcomes the objection.
Applicant’s arguments, see pg. 4-5, filed Remarks on 1/12/2022, with respect to Drawing objections have been fully considered and are persuasive.  The Drawing objections have been withdrawn. 
35 U.S.C. 112(d)
Applicant’s amendment to claim 14 overcome 35 U.S.C. 112(d) rejection.
Double Patenting
Applicant argues that the claimed biogas “hexadecane” and its correlation in “outputting information related to stress…determined that a frequency with which the concentration of the hexadacane of the user…” is distinct from the correlation of the biogas with stress recited in the claims of the cited applications and are not obvious variant of the biogas mentioned.  Examiner disagrees.  The cited applications acquires biogas information and compares it to a reference information regarding the gas to determine stress; similar to the present application.  The overall invention as a whole does not change and the applicant has substituted the specific gas, which does not change the overall invention.  The overall invention is determining stress of the user based on biogas information.  Examiner states that changing the specific type of gas does not change the invention as a whole and is not patentably distinct.

Applicant's arguments filed for 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the independent claims do not recite an abstract idea because the feature “a sensor that includes a detector to detect…” a server device, an information terminal, a memory, and a display cannot possibly be performed by a pen or pencil or by the human mind.  Examiner disagrees.  A user is able to get data about the concentration of hexadacane and compare it to the reference information range and determine the stress of the user in their mind.  Examiner further states that a server device, a sensor including a detector and a controller, an information terminal; a memory; and a display are additional elements that uses computer as a tool to perform the abstract idea – see MPEP 2106.05(f).
Applicant argues that the independent claims are directed to a practical application of outputting information related to stress of the user to an information terminal so that user can take appropriate medical action.  Examiner states that gathering information and outputting information about stress of a person is not a practical information, but merely uses computer as a tool to output data. 
Applicant argues that since the Office Action did not cite any prior art rejections, it is evident that the claimed combination of features are directed to non-obvious subject matter.  Judicial exceptions, including abstract ideas, are still judicial exceptions, despite their novelty.  For example, Flook and Ultramercial included novel claims that were, nonetheless Ultramercial v. Hulu (Fed. Cir. 2014) is as follows: “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete.  In any event, any novelty in implementation of the [abstract] idea is a factor to be considered only in the second step of the Alice analysis. . . . [And, the Internet] is a ubiquitous information-transmitting medium, not a novel machine. And adding a computer to otherwise conventional steps does not make an invention patent-eligible. Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis.”  Similarly, the present claims use functions of a computer in its generic manner (acquire data, analyze data, and output data) and is considered to be well-known, routine, and conventional.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cantrille et al. – WO 2014022586 – A system for non-invasively monitoring a stress level
M. Zubair, C. Yoon, H. Kim, J. Kim and J. Kim, "Smart Wearable Band for Stress Detection," 2015 5th International Conference on IT Convergence and Security (ICITCS), 2015, pp. 1-4, doi: 10.1109/ICITCS.2015.7293017. – Teaches a wearable band for detecting mental stress based on skin measurements.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626